DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JERZY KOWAL,
                                Appellant,

                                    v.

       PONTE VERDE AT PALM BEACH LAKES CONDOMINIUM
                     ASSOCIATION, INC.,
                          Appellee.

                              No. 4D17-2107

                           [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James T. Ferrara, Judge; L.T. Case No. 50-2015-CA-
010476-XXXX-MB.

   Jerzy Kowal, West Palm Beach, pro se.

  Joseph B. Lancos and Jeffrey M. Fauer of Tripp Scott, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., CONCUR.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.